DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer(s)
2.  The terminal disclaimer(s) filed on 08/03/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,845,360; and US 10,836,805 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.

Claim Status
3.  The amendment, filed 08/03/22, has been entered. Claims 1 and 3-9 are pending. Claim 2 is cancelled. Claims 1 and 3 are amended.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 05/03/22:
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing, found on page 4 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,845,360, found on page 6 at paragraph 12, is withdrawn in light of Applicant’s submission of a Terminal Disclaimer.
The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,836,805, found on page 7 at paragraph 13, is withdrawn in light of Applicant’s submission of a Terminal Disclaimer.

5. Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/13/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



New Objections: Claim Objections
6.  Claim 3 is objected to because of the following informalities:  improper formatting.  MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period”. However instant claim 3 also uses periods to separate the method steps (e.g. “a.” line 2); therefore, the periods should be removed and only the period at the completion of the claim should remain.  The office suggests the use of parenthesis (e.g. “(a)”).  Appropriate correction is required. 

New Rejections: Double Patenting (1)
7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

8.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

9.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.  Claims 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,434,786.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods of making nonfucosylated glycoforms using the same mutant comprising SEQ ID NO: 2.
	For example, newly rejoined, instant claim 3 is drawn to a method of producing nonfucosylated IgG glycoforms, comprising (a) deglycosylating an Fc domain of IgG glycoforms to produce a GlcNAc-acceptor; (b) removing a-1,6-fucose moieties by exposing the GlcNAc-acceptor to a concentration of a fucosidase for an amount of time necessary to defucosylate the GlcNAc-acceptor to yield nonfucosylated GlcNAc-acceptors; (c) enzymatically reacting the nonfucosylated GlcNAc-acceptors with an activated oligosaccharide donor using a Streptococcus pyogenes Endoglycosidase-S Asp233 mutant comprising SEQ ID NO: 2 having a D233Q substitution (D233Q), wherein the activated oligosaccharide donor carries an oligosaccharide moiety comprising a predetermined number and type of sugar residues.
	Similarly, patented claims are drawn to a method of preparing a core fucosylated or nonfucosylated antibody or Fc fragment thereof having a predetermined oligosaccharide moiety, the method comprising: providing an antibody or Fc fragment comprising a core fucosylated or nonfucosylated GlcNAc-acceptor; and enzymatically reacting the core fucosylated or nonfucosylated GlcNAc-acceptor with an activated oligosaccharide donor using a Streptococcus pyogenes Endoglycosidase-S Asp233 substitution mutant, wherein the Endoglycosidase-S mutant is selected from a mutant comprising SEQ ID ΝΟ:2 (D233Q) or SEQ ID No: 3 (D233A) having decreased hydrolytic activity and increased transglycosylation activity relative to wild type S. pyogenes Endoglycosidase-S, wherein the activated oligosaccharide donor carries an oligosaccharide moiety comprising a predetermined number and type of sugar residues, wherein via an enzymatic reaction mediated by the Streptococcus pyogenes Endoglycosidase-S Asp233 substitution mutant, the activated oligosaccharide moiety is covalently linked to the core fucosylated or nonfucosylated GlcNAc-acceptor, thereby preparing the core fucosylated or nonfucosylated antibody or Fc fragment having the predetermined oligosaccharide moiety.
	Therefore, the already patented claims are more specific and constitute a species of the instant claims’ broader genus thereby anticipating them; see MPEP 2131.02.

New Rejections: Double Patenting (2)
11.  Claims 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,344,063.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods using the same mutant.
For example, newly rejoined, instant claim 3 is drawn to a method of producing nonfucosylated IgG glycoforms, comprising (a) deglycosylating an Fc domain of IgG glycoforms to produce a GlcNAc-acceptor; (b) removing a-1,6-fucose moieties by exposing the GlcNAc-acceptor to a concentration of a fucosidase for an amount of time necessary to defucosylate the GlcNAc-acceptor to yield nonfucosylated GlcNAc-acceptors; (c) enzymatically reacting the nonfucosylated GlcNAc-acceptors with an activated oligosaccharide donor using a Streptococcus pyogenes Endoglycosidase-S Asp233 mutant comprising SEQ ID NO: 2 having a D233Q substitution (D233Q), wherein the activated oligosaccharide donor carries an oligosaccharide moiety comprising a predetermined number and type of sugar residues.
Similarly, patented claims are drawn to method(s) of remodeling an intravenous immunoglobulin (IVIG) exhibiting Fc-sialylated glycoforms, the method comprising: a. providing an IVIG carrying Fc N-glycan; b. Fc deglycosylating the Fc N-glycan using an endoglycosidase to form GlcNAc-acceptor; wherein the GlcNAc-acceptor is positioned on the Fc region of the IVIG and the GlcNAc-acceptor is either fucosylated or nonfucosylated; and c. transglycosylating the GlcNAc-acceptor on the IVIG with a sialoglycan oxazoline having a predetermined number of sugar residues under the catalysis of an enzyme selected from the group consisting of Streptococcus pyogenes Endo-S mutants SEQ ID NO: 2 (D233Q) and SEQ ID NO: 3 (D233A) to form a sialylated IVIG.
	Therefore, the claim sets are both drawn to substantially the same method(s) using the same mutants; however, the patented claims are more specific and thereby anticipate the instant claims’ broader genus; see MPEP 2131.02.

Allowable Subject Matter
12.  Claim 1 is allowed.

Conclusion
13. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
14. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 27, 2022